Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations recited in the independent claim, the prior art of record does not anticipate nor render obvious an electronic cigarette vaporizer with a liquid storage transition chamber, the electronic cigarette vaporizer comprising a vaporizing member comprises a vaporizing base and an inner chamber and an outer chamber sealed from each other are formed inside of the vaporizing base, wherein the inner chamber is mounted with a vaporizing unit and serves as a vaporizing chamber, and the outer chamber is filled with liquid storage medium and serves as the liquid storage transition chamber, the vaporizing chamber is in communication with the vapor outlet tube, and the liquid storage transition chamber is in communication with the liquid storage chamber and serves to supply liquid for the vaporizing unit, the vaporizing member further comprises a throttle plate arranged above the outer chamber of the vaporizing base such that the liquid storage transition chamber is defined by the throttle plate together with the vaporizing base, and the throttle plate is provided with a plurality of throttle orifices for allowing e-cigarette liquid inside the liquid storage chamber to flow into the liquid storage transition chamber in a throttled manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571)272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica J Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2896